Title: From Thomas Jefferson to William Branch Giles, 27 April 1795
From: Jefferson, Thomas
To: Giles, William Branch



Dear Sir
Monticello Apr. 27. 95.

Your favor of the 16th. came to hand by the last post. I have to thank you for the trouble you were so kind as to take in my demand on Mr. Bannister’s estate. Mr. Shippen by letter promised me paiment out of
	








 the first proceeds of a sale then making at Hatcher’s run on a twelve-month’s credit. I sincerely congratulate you on the great prosperities of our two first allies, the French and Dutch. If I could but see them now at peace with the rest of their continent, I should have little doubt of dining with Pichegru in London next autumn; for I believe I should be almost tempted to leave my clover for a while to go and hail the dawn of liberty and republicanism in that island.—I shall be rendered very happy by the visit you promise me. The only thing wanting to make me completely so is a more frequent society with my friends. It is the more wanting as I am become more firmly fixt to the glebe. If you visit me as a farmer, it must be as a condisciple: for I am but a learner; an eager one indeed but yet desperate, being too old now to learn a new art. However I am as much delighted and occupied with it as if I was the greatest adept. I shall talk with you about it from morning till night, and put you on very short allowance as to political aliment. Now and then a pious speculation for the French and Dutch republicans, returning with due dispatch to clover, potatoes, wheat &c. That I may not lose the pleasure promised me, let it not be till the middle of May, by which time I shall be returned from a trip I meditate to Bedford. Adieu. Yours affectionately

Th: Jefferson

